The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      May 28, 2014

                                   No. 04-14-00180-CR

                                    Leonardo RIVAS,
                                       Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 12-04-10954-CR
                    The Honorable Camile G. Dubose, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due June 23, 2014.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court